Citation Nr: 1749712	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-36 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Evaluation of lower left extremity radiculopathy with left foot drop, currently rated as 40 percent disabling. 

2.  Entitlement to a temporary total rating convalescence following surgery in November 2008.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3. Evaluation of lower right extremity radiculopathy/neuropathy evaluated as 20 percent disabling prior to January 28, 2013.

5.  Evaluation of lower right extremity radiculopathy/neuropathy currently rated as 30 percent disabling.




REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014 and June 2016 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In part, the issue before the Board is identification of the correct nerves that are subject to service connection (compensation).  A private examiner noted that there was sciatic involvement.  According to VA testing, the involvement was the common popliteal nerve.  Here, identification of the proper nerve is critical to the issue.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact Dr. Donald Miller, Jr., and request copies of all testing, NCV, EMG, etc., that would tend to establish the nerves that are involved.

2.  After obtaining the above information, schedule an examination.  If feasible, conduct NCV or EMG and determine the nerves that are involved in the L5 impairment; specifically whether there is sciatic and/or common popliteal nerve involvement.  In the alternative have a neurologist review the existing NCV and EMG results and determine whether there is sciatic or common popliteal nerve involvement.  The claims file must be made available to the examiner for review.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  A complete rationale for any opinions expressed should be provided.

3.  In regard to the temporary total rating following surgery in November 2008, have an examiner review the operative report and determine whether any of the surgery was because of psoriatic arthritis.

4.  Undertake any further development necessary, and readjudicate the claims.  If any benefits sought remain denied, the AOJ should provide the Veteran and the representative a Supplemental Statement of the Case

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


